Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s amendment of 14 May 2020, in which claims 1, 8, 10, 14, 16, 18, 20, 22, 23, 25-27, 29, 31-33 have been amended, and claims 3-7, 9, 12-13, 15, 17, 19, 21, 24, 28 have been cancelled, is acknowledged.
 	Claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are pending. 
 	Claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are being examined on their merits herein.
Priority
The instant application is Continuation of U.S. Patent Application 15/766,474, filed on 6 April 2018, now abandoned, which is a National Stage entry of International Application No. PCT/US2016/055554, filed on 5 October 2016, which claims priority from U.S. Provisional Patent Application No. 62/299,312, filed 24 February 2016, and from U.S. Provisional Patent Application No. 62/238,074, filed 6 October 2015.
Information Disclosure Statement
No information disclosure statements (IDS) have been submitted. 
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



 	Claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rejected under 35 U.S.C. 103 as being obvious over Knutson et al. (US 2014/0128393, published 8 May 2014, cited in PTO-892).


    PNG
    media_image1.png
    272
    283
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof. Compound A above is one of five preferred EZH2 inhibitors [0027]-[0031] specifically disclosed by Knutson. Compound A above is the EZH2 inhibitor of instant claim 2.
	The compounds of the invention can be administered [0425] orally, as in instant claim 8, or by intranasal or intrathecal route, as in instant claim 14.
	The dosage of the active compound varies [0441] depending on the active agent, the age, weight, clinical condition of the patient, judgement of the physician, and can be in the range of 0.1 mg to 3 g/day, which encompasses the range/doses in instant claims 10, 11, or is about 0.1 mg to about 1 g/day, which overlaps with the range/doses in instant claim 10, 11, in single, or divided dose, which dose may be adjusted for the patient’s weight in kg, body surface area in m2, and age in years.
Knutson teaches that compound A administered at 125 mg/kg, or 250 mg/kg, or 500 mg/kg BID (Figure 15, 16) is effective to cause tumor regression in G401 xenograft bearing mice ([0049], Figure 15) and to eradicate SMARCB1-deleted MRT xenografts in SCID mice ([0050], Figure 
 	Knutson does not specifically teach that the medulloblastoma patient is a child, nor does he teach the age of the patient child in claims 29-32 and 34.
 	Knutson does not specifically teach a method for treating medulloblastoma with tazemetostat administered at 10 mg/kg/day to 1600 mg/kg/day orally, as in instant claim 8, or intrathecally, as in instant claim 14.
 	Knutson does not teach the specific dosage amounts of instant claims 11, 20, 23 and 34; the PK in claims 20 and 23.

 	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer tazemetostat to treat medulloblastoma in a pediatric subject in need thereof, because Knutson teaches a method for treating medulloblastoma in a subject in need thereof (the population of subjects suffering from medulloblastoma in Knutson encompasses pediatric subjects) comprising administering a therapeutic amount of an EZH2 inhibitor, and Knutson teaches tazemetostat as the preferred EZH2 inhibitor of the invention. Thus, a person of ordinary skill in the art would have administered tazemetostat to treat medulloblastoma in a subpopulation of subjects suffering from medulloblastoma, namely pediatric subjects, with the expectation of achieving therapeutic effect. Further, the person of ordinary would have administered tazemetostat orally or intrathecally, and would have adjusted the dose of tazemetostat in order to achieve optimum therapeutic effect, because such an optimization of route of drug administration and dosage is well within the skill of the artisan and an integral part of any method of treatment.
2 and age in years ([0441]); 3) Knutson et al. teach that the dosages vary depending on the agent, the age, weight and clinical condition of the patient, wherein the dose should be sufficient to result in slowing and preferably regressing the growth of the tumors and also preferably causing complete regression of the cancer ([0441]); 4) Knutson et al. also teach an effective amount produces the desired biological effect in the subject or cell, thus by contacting the cell with the compounds, it induces or activates cell death selectively in cancer cells; and 5) Knutson et al. teach the compounds can treat malignant rhabdoid tumors (MRTs) and atypical teratoid rhabdoid tumors (ATRTs), which are both extremely aggressive pediatric cancers of the brain ([0475]). Thus, since the compounds taught by Knutson treat pediatric cancers, one skilled in the art would reasonably treat pediatric medulloblastoma with the EZH2 inhibitor tazemetostat. With regard to the dosage amounts, it is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[Discovery of an optimum value of the result effective variable in a known process is ordinarily within the skill of the art.” See, e.g.. In re Baird. 16 2, are alternative ways of expressing the dose of active agent to be used in a method of treatment.
A person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success.
 	As such, claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rejected as prima facie obvious.

 	Claims 1, 8, 10, 11, 14, 20, 23, 27, 29-33 are rejected under 35 U.S.C. 103 as being obvious over Duquenne et al. (US 2013/0053383, cited in PTO-892).
 	Duquenne et al. teach indazole compounds of formula (I) ([0007]) that inhibit EZH2 ([0632]) to treat medulloblastoma (claim 25). The compounds are useful for inducing apoptosis in cancer cells. The compound of the invention is administered in a therapeutically effective amount orally ([0168]), as in instant claim 8, or nasally ([0167]), as in instant claim 14, between 0.5 mg to 1g ([0166]) or 0.001 to 100 mg/kg body weight per day ([0177]), which encompasses the range/doses in instant claims 10, 11, 20, 23. The amount can be administered in a single dose or in two, three, four, five or six or sub-doses per day such that the total daily dose is the 
 	Duquenne does not specifically teach that the medulloblastoma patient is a child, nor does he teach the age of the patient child, as in claims 29-32 and 34.
 	Duquenne does not specifically teach a method for treating medulloblastoma with a EZH2 inhibitor administered at 10 mg/kg/day to 1600 mg/kg/day orally, as in instant claim 8, or intrathecally, as in instant claim 14.
 	Duquenne does not teach the specific dosage amounts of instant claims 11, 20, 23 and 34; the PK in claims 20 and 23.
 	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an indazole EZH2 inhibitor taught by Duquenne to treat medulloblastoma in a pediatric subject in need thereof, because Duquenne teaches a method for treating cancer such as, for example, medulloblastoma in a subject in need thereof (the population of patients in Duquenne encompasses pediatric patients) comprising administering a therapeutic amount of an indazole EZH2 inhibitor. Thus, a person of ordinary skill in the art would have administered an indazole EZH2 inhibitor taught by Duquenne to treat medulloblastoma in a subpopulation of subjects suffering from medulloblastoma, namely pediatric subjects, with the expectation of achieving therapeutic effect. Further, the person of ordinary would have administered said indazole EZH2 inhibitor orally or intrathecally, and would have adjusted the dose of compound in order to achieve optimum therapeutic effect, because such an optimization of route of drug administration and dosage is well within the skill of the artisan and an integral part of any method of treatment.

A person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success.
 	

Duquenne is as above.
Duquenne does not teach the dosage amounts of claims 16, 18, 22, 25 and 26.
 	Verbraecken et al. teach that the commonly accepted 50th percentiles of the human body surface area (BSA) are 1.94 m2 for adult men and 1.69 m2 for adult women (see page 515, introduction), in patients over 18 years old; Estimation of Body Surface Area in Infants and Children teaches BSA corresponding to body weight in children, starting with 6 month-old infants.
	It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to administer the amount of the EZH2 inhibitor (claims 16, 18, 25 and 26) because Duquenne et al. teach dosage ranges that overlap with those claimed and one skilled in the art can determine the BSA as taught by Verbraecken and Estimation of Body Surface Area in Infants and Children. It is well within the skill in the art to determine the effective dose/amount through routine experimentation based on the nature of the formulation, route of administration, severity of disease, age and weight of the patient, as taught by Duquenne. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

 	Claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 14 of U.S. Patent 9,688,665 (cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Claims 1, 3 and 14 of U.S. Patent 9,688,665 are drawn to a method for treating or alleviating a symptom of SWI/SNF- mediated cancer comprising administering a therapeutic amount of the following EZH2 inhibitor 
    PNG
    media_image2.png
    225
    216
    media_image2.png
    Greyscale
, wherein the subject has medulloblastoma.
 	It would have been obvious for one of ordinary skill in the art to practice the method of claims 1, 3 and 14 of U.S. Patent 9,688,665 in a subpopulation of patients, namely pediatric patients suffering from medulloblastoma, and determine the dose of active compound to be administered in the method of treatment. It is well within the skill of the art to determine the dose 
 	As such, instant claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rendered obvious by claims 1, 3 and 14 of U.S. Patent 9,688,665.

	Claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, 11, 12, 13, 14 of U.S. Patent 8,410,088 (cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Claims 1, 9 of U.S. Patent 8,410,088 are drawn to a genus of compounds that encompass the instant tazemetostat; claims 11, 12, 13, 14 of U.S. Patent 8,410,088 are specifically drawn to 
    PNG
    media_image2.png
    225
    216
    media_image2.png
    Greyscale
(tazemetostat), or a pharmaceutically acceptable salt thereof, or a pharmaceutical composition thereof.
The Specification of US 8,410,088 teaches that the compounds of the invention are useful to treat cancer (column 158, lines 47-50) such as, for example, medulloblastoma (column 158, line 59).

 As such, instant claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rejected as prima facie obvious. 

 	Claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 9, 10, 11, 18 of U.S. Patent 8,765,732 (cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Claims 1, 9 of U.S. Patent 8,765,732 are drawn to a method of treating cancer with a compound of formula (Ig), where the genus of compounds (Ig) encompasses the instant tazemetostat; claims 10, 11 of U.S. Patent 8,765,732 are specifically drawn to a method of 
    PNG
    media_image2.png
    225
    216
    media_image2.png
    Greyscale
(tazemetostat), or a pharmaceutically acceptable salt thereof.
The Specification of U.S. Patent 8,765,732 teaches that the compounds of the invention are useful to treat cancer (column 158, lines 47-50) such as, for example, medulloblastoma (column 158, line 59) or lymphoma.
	It would have been obvious for one of ordinary skill in the art to administer tazemetostat in a method of treating medulloblastoma in a subpopulation of patients, namely pediatric patients suffering from medulloblastoma, and determine the dose of active compound to be administered in the known method of treatment. It is well within the skill of the art to determine the dose of active compound or the therapeutic amount of active compound through routine experimentation, such dose/therapeutic amount will depend on the route of administration, stage of disease, age of patient. 
 As such, instant claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rejected as prima facie obvious. 

 	Claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 20, 
 	Claim 1 of U.S. Patent 9,549,931 is drawn to a method of treating cancer with a compound of formula (I), where the genus of compounds (I) encompasses the instant tazemetostat; claims 20, 21 of U.S. Patent 9,549,931 are specifically drawn to a method of treating cancer (claim 20) or a method of treating melanoma (claim 21) with
    PNG
    media_image2.png
    225
    216
    media_image2.png
    Greyscale
(tazemetostat), or a pharmaceutically acceptable salt thereof.
The Specification of U.S. Patent 9,549,931 teaches that the compounds of the invention are useful to treat cancer (column 158) such as, for example, medulloblastoma (column 158, line 59) or melanoma.
	It would have been obvious for one of ordinary skill in the art to administer tazemetostat in a method of treating medulloblastoma in a subpopulation of patients, namely pediatric patients suffering from medulloblastoma, and determine the dose of active compound to be administered in the known method of treatment. It is well within the skill of the art to determine the dose of active compound or the therapeutic amount of active compound through routine experimentation, such dose/therapeutic amount will depend on the route of administration, stage of disease, age of patient. 


For similar reasons, claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 3, 6 (claims drawn to a method of treating mesothelioma, or lung cancer, or a proliferative disorder of the lung with tazemetostat) of U.S. Patent 9,522,152 (cited in PTO-892); over claims 1, 17, 25-30 (claims drawn to a method of administering tazemetostat to a subject having sarcoma) of U.S. Patent 9,855,275 (cited in PTO-892); over claim 29 (drawn to a method of treating sarcoma with tazemetostat) of U.S. Patent 10,155,002 (cited in PTO-892); over claims 1, 7, 9, 12 (drawn to a method of treating lung cancer with tazemetostat) of U.S. Patent 10,420,775 (cited in PTO-892).

Conclusion
Claims 1, 2, 8, 10-11, 14, 16, 18, 20, 22-23, 25-27, 29-34 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627